This cause came on for further consideration upon respondent Jerome Harrison Hock’s filing of an application for reinstatement.
The court coming now to consider its order of April 27, 1988, suspending respondent, Jerome Harrison Hock, from the practice of law for a period of two years pursuant to Gov. Bar R. V(7)(c), finds that respondent has substantially complied with that order and with the provisions of Gov. Bar R. V(24).
Therefore, IT IS ORDERED by the court that Jerome Harrison Hock be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply -with the registration requirements of Gov. Bar R. VI.
(For earlier case, see [1988], 36 Ohio St. 3d 177, 522 N.E. 2d 543.)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.